Citation Nr: 0030226	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  95-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for seborrheic 
dermatitis of the face and scalp.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a cervical spine disability.  

4.  Entitlement to a compensable evaluation for a dorsal 
spine disability.  

5.  Entitlement to a compensable evaluation for a right 
shoulder disability.

6.  Entitlement to a compensable evaluation for eczema of the 
hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in May 
1997, but was remanded for additional development.  The 
requested development has now been completed, and as the 
decisions have remained unfavorable to the veteran, the 
appeal has been returned for further review.  

The issues of entitlement to an increased evaluation for a 
cervical spine disability and entitlement to an increased 
evaluation for a dorsal spine disability were listed as a 
single issue at the time of the May 1997 remand.  The remand 
requested that the RO consider an award of separate 
evaluations for these disabilities.  This was accomplished in 
an August 1999 rating decision.  Therefore, the issues are 
now as stated on the first page of this decision.  

The issues of entitlement to an increased evaluation for the 
service connected residuals of a burn scar of the right 
wrist, a right knee disability, and a right shoulder 
disability were included in the January 1995 statement of the 
case.  The veteran withdrew these issues in his March 1995 
substantive appeal.  However, subsequent to the May 1997 
Board remand, the veteran again raised the issue of 
entitlement to a compensable evaluation for a right shoulder 
disability, as well as entitlement to service connection for 
seborrheic dermatitis of the face and scalp.  This claims 
were denied in a January 2000 rating decision.  The veteran 
submitted a notice of disagreement with this decision in June 
2000, and a statement of the case was issued in July 2000.  
The veteran's representative submitted a VA Form 646 in 
October 2000 which was accepted as a substantive appeal for 
these issues.  Therefore, the issues of entitlement to a 
compensable evaluation for a right shoulder disability, as 
well as entitlement to service connection for seborrheic 
dermatitis of the face and scalp are currently before the 
Board.  

The issue of entitlement to service connection for a left 
shoulder disability will be addressed in the remand section 
at the end of this decision.  


FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
seborrheic dermatitis of the face and scalp; the veteran has 
not submitted evidence of a medical opinion that relates his 
current seborrheic dermatitis of the face and scalp to active 
service. 

2.  The December 1997 VA examiner opined that the veteran's 
seborrheic dermatitis of the face and scalp is a separate 
entity from his service connected eczema of the hands.  

3.  The veteran's cervical spine disability is productive of 
symptomatology that is analogous to mild intervertebral disc 
syndrome; no more than slight limitation of motion of the 
cervical spine has been demonstrated. 

4.  The veteran's dorsal spine disability is not productive 
of symptomatology that is analogous to lumbosacral strain 
with characteristic pain on motion; no more than slight 
limitation of motion of the dorsal spine has been 
demonstrated.  

5.  The veteran's right shoulder disability is not productive 
of symptomatology that is analogous to moderate deformity due 
to malunion of the humerus, or infrequent episodes of 
recurrent dislocation of the scapulohumeral joint with 
guarding of movement at shoulder level; the motion of the arm 
is not limited to shoulder level. 

6.  The veteran's eczema is productive of slight, if any, 
exfoliation, exudation, or itching of a nonexposed and small 
area. 


CONCLUSIONS OF LAW

1.  Seborrheic dermatitis of the face and scalp was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

2.  The criteria for an evaluation in excess of 10 percent 
for a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.40, 4.59, 4.71a, Codes 5290, 5293 (1999).  

3.  The criteria for a compensable evaluation for a dorsal 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.20, 4.31, 4.40, 4.59, 4.71a, 
Codes 5291, 5295 (1999).  

4.  The criteria for a compensable evaluation for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.20, 4.31, 4.40, 4.59, 4.71a, 
Code 5202 (1999). 

5.  The criteria for a compensable evaluation for eczema of 
the hands have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.118, Code 7806 (1999).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran contends that he developed a skin disability of 
the face and scalp during active service.  He argues that his 
current seborrheic dermatitis of the face and scalp either 
began during active service, or is the same disability as his 
service connected eczema of the hands.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A review of the service medical records is negative for 
complaints, treatment, or a diagnosis of a skin disability of 
the face or scalp.  

The post service medical records include the report of a VA 
general medical examination conducted in September 1993.  The 
examination of the head, face, and neck stated that there 
were no abnormal lesions.  A skin examination did not note 
any abnormal findings for the face or scalp.  The examination 
did not include a diagnosis of a skin disability of the face 
or scalp.  

Private medical records dated June 1994 contain assessments 
of eczema and seborrheic dermatitis.  The location of these 
disabilities was not noted.  

May 1995 private medical records note a reddish rash on the 
veteran's face around the nose and lips, as well as the 
forehead.  The assessment included eczema of the face.  

The veteran was afforded a VA examination of the skin in 
September 1996.  The diagnoses were hyperhidrosis of the 
palms and hand dermatitis by history, and actinic keratosis 
of the face and back.  

An additional VA skin examination was conducted in December 
1997.  The veteran complained of lesions on the face and 
scalp since 1991.  He said that this condition had been 
present continuously since that time.  On examination, there 
were erythematous, scaly patches of the scalp, and 
erythematous lesions on the face.  The diagnosis was 
seborrheic dermatitis of the face and scalp.  The examiner 
opined that the seborrheic dermatitis of the face and scalp 
was a separate entity, and not related to the eczema of the 
hands.  

The Board finds that entitlement to service connection for 
seborrheic dermatitis of the face and scalp is not merited.  
Service connection for eczema of the hands has previously 
been established.  However, the service medical records are 
entirely negative for evidence of seborrheic dermatitis of 
the face and scalp.  Furthermore, the September 1993 VA 
examination was negative for this disability, and 
specifically stated that there were no abnormal lesions of 
the head, face, and neck.  The initial evidence of this 
disability is found in the June 1994 private treatment 
records, and the initial evidence that this disability was 
located on the face or scalp is found in the May 1995 private 
treatment records.  The December 1997 VA examination contains 
a diagnosis of seborrheic dermatitis of the face and scalp, 
but the examiner opined that this was a separate entity from 
the service connected eczema, and that there was no 
relationship.  Therefore, as the veteran has not submitted 
evidence to show that the seborrheic dermatitis of the face 
and scalp for which he seeks service connection existed 
during active service, and as he has not submitted any 
evidence to show a nexus between his current seborrheic 
dermatitis of the face and scalp and either active service or 
his service connected eczema of the hands, the preponderance 
of the evidence is against the veteran's claim for service 
connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grottveit v. Brown, 5 Vet. App. 91,92 (1993).  

II. Increased Evaluation

The veteran contends that the evaluations for his service 
connected disabilities are inadequate to reflect their 
current level of severity.  He argues that his disabilities 
of the back, right shoulder, and skin are productive of a 
greater degree of impairment than is reflected by their 
current evaluations.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that the veteran's appeals of the evaluations 
for his disabilities of the cervical spine, dorsal spine, and 
eczema of the hands involve his dissatisfaction with the 
initial rating for these disabilities assigned following the 
grant of service connection.  The United States Court of 
Appeals for Veterans Claims, formerly the Court of Veterans 
Appeals (Court) has found that there is a distinction between 
a veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Although the veteran withdrew his initial appeal of the 
evaluation of his right shoulder disability, he later 
submitted an additional claim for an increased evaluation.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Cervical and Dorsal Spine

The record indicates that entitlement to service connection 
for intermittent cervical spine and dorsal spine pain 
secondary to an auto accident was established in a September 
1993 rating decision.  A 10 percent evaluation was assigned 
for this disability, effective from May 1993.  An August 1999 
rating decision assigned separate evaluations for the 
disabilities of the cervical spine and the dorsal spine.  A 
10 percent evaluation was assigned for cervical spine pain, 
and a zero percent evaluation was assigned for dorsal spine 
pain, also effective from May 1993.  These evaluations 
currently remain in effect.  

The rating code does not contain listings for cervical spine 
pain or dorsal spine pain.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The veteran's cervical spine pain is rated by analogy to the 
rating code for intervertebral disc syndrome.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief is evaluated as 60 
percent disabling.  Severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief 
is evaluated as 40 percent disabling.  Moderate 
intervertebral disc syndrome with recurring attacks is 
evaluated as 20 percent disabling.  Mild intervertebral disc 
syndrome merits a 10 percent evaluation, and when this 
disorder is postoperative and cured, a zero percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5293.  

The rating code for limitation of motion of the cervical 
spine is also for consideration.  Severe limitation of motion 
of the cervical spine is evaluated as 30 percent disabling.  
Moderate limitation of motion is evaluated as 20 percent 
disabling.  Slight limitation of motion merits continuation 
of the 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5290.  

The veteran's dorsal spine pain is evaluated by analogy to 
lumbosacral strain.  Severe lumbosacral strain is evaluated 
as 40 percent disabling, and is characterized by 
symptomatology such as listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of these symptoms 
with abnormal mobility on forward motion.  Symptomatology 
including muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in a standing position is 
evaluated as 20 percent disabling.  Characteristic pain on 
motion merits continuation of the 10 percent evaluation 
currently in effect.  38 C.F.R. § 4.71a, Code 5295.  This 
rating code does not contain provisions for a zero percent 
evaluation.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The rating code for limitation of motion of the dorsal spine 
is also for consideration.  Severe and moderate limitation of 
motion of the dorsal spine are evaluated as 10 percent 
disabling.  Slight limitation of motion is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5291.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of a VA examination 
conducted in September 1993.  The veteran was noted to have 
been involved in a motor vehicle accident during service, and 
to have sustained injuries to his back, shoulder, and neck 
area.  He complained that he would have occasional pain in 
his neck area.  On examination, his neck was supple.  The 
lumbosacral spine had a full range of motion, with negative 
straight leg raising bilaterally.  No spasms were elicited, 
and there was no tenderness to the sacroiliac joints.  The 
veteran had no scoliosis, and a normal dorsal kyphotic curve.  
There was no spasm of the cervical spine, with forward 
flexion to 30 degrees, lateral flexion to 55 degrees, and 
extension to 30 degrees.  An X-ray study of the cervical 
spine obtained at this time revealed straightening of the 
normal lordotic curve, which the report indicated could be 
due to muscle spasms.  The diagnoses included chronic 
intermittent cervical spine strain, secondary to auto 
accident per veteran history, and chronic intermittent dorsal 
spine pain, probable strain per veteran history.  

June 1994 private medical records show that the veteran had 
pain throughout the back muscles.  There were multiple 
trigger points after palpating the thorax around the right 
scapula.  The assessment was thorax strain on the right with 
trigger points.  

Private medical records dated February 1995 show that the 
veteran underwent a magnetic resonance imaging study of the 
cervical spine.  The impression was minimal midline bulging 
annulus at C5 to C6.  No focal disc extrusion was otherwise 
noted.  The examination was otherwise unremarkable.  

Physical therapy records from February 1995 to March 1995 
state that the veteran had received six treatments for his 
cervical spine disability since February 1995.  February 1995 
records show that the veteran complained of intermittent pain 
over the central suboccipital area and below the right ear.  
The pain traveled along the right paracervical area, and was 
accompanied by occasional numbness and tingling of the 
suboccipital area.  The veteran rated the pain as a 3 on a 
scale of 1 to 10.  On examination, the veteran's flexion and 
extension were within normal limits.  Bilateral side bending 
was 30 degrees, rotation to the right was 45 degrees, and 
rotation left was 60 degrees.  The assessment was cervicalgia 
with posterior cervical myositis.  

By March 1995, the veteran reported that his neck pain was 85 
to 90 percent reduced.  His cervical range of motion was 
greatly improved.  His flexion and extension were normal.  
Rotation was normal in each direction passively, and was to 
40 to 45 degrees actively.  Side bending was to 35 degrees on 
each side.  The veteran was discharged with a home exercise 
program.  

The veteran appeared at a hearing before a hearing officer at 
the RO in May 1995.  He testified that he used pain 
medication about twice a week.  His pain felt like a tingling 
in the right portion of his neck behind his ear.  He believed 
that this was due to muscle spasms, and he would do exercises 
for relief.  The veteran believed that his range of motion to 
the right was reduced, and he had to turn his entire body to 
see the road to his right when he was driving.  See 
Transcript.  

Private medical records dated May 1995 show that the veteran 
was seen for complaints of right shoulder pain as well as 
trigger points in the posterior dorsal musculature.  The 
assessment included dorsal strain with trigger points.  

The veteran complained of pain and stiffness of the neck at a 
September 1996 VA examination of the spine.  He was noted to 
have a history of an automobile accident during service, with 
periodic pain in the neck since that time.  On examination, 
there were no postural abnormalities of the cervical or 
dorsal spine, and no fixed abnormalities.  The musculature of 
the neck and upper back was good without spasm or atrophy, 
and there was no tenderness.  There were complaints of pain 
along the base of the neck.  There was no tenderness of the 
dorsal spine.  The veteran had 40 degrees of forward flexion, 
40 degrees of backward extension, right and left lateral 
flexion to 30 degrees, and right and left lateral rotation to 
65 degrees for the neck.  There was no objective evidence of 
pain on motion.  X-ray studies of the cervical and dorsal 
spine were normal.  The diagnosis was normal cervical and 
dorsal spine.  

The veteran was afforded an additional VA examination of the 
spine in December 1997.  The claims folder was reviewed in 
conjunction with the examination.  The veteran indicated that 
the area of the mid nuchal line in the center of the mid neck 
occasionally felt tight, with tightness radiating down into 
the right upper trapezius, and sometimes to the left 
trapezius.  There was no real complaint at the present time.  
The veteran also indicated that he felt as if he had a 
vertebral bulge at about the mid dorsal area.  On 
examination, the veteran was well toned with no signs of 
atrophy, deformity, or wasting.  He could turn his neck 87 
degrees to the right and 87 degrees to the left.  The neck 
could tilt right 47 degrees, and tilt left 47 degrees.  He 
could place his chin on his chest, and he could extend to 40 
degrees.  The veteran could circumduct to the right and left 
without muscle spasm, guarding, deformity, wasting, or 
apprehension, and without any evidence of complaints, 
problems, or difficulties that were objectified in any way.  
There was no muscle spasm, no paraspinal muscle deformity, 
wasting, dysfunction, or guarding.  The examination of the 
cervical spine was considered to be normal.  Examination of 
the dorsal spine showed chest expansion an inch and a half.  
There was no subscapular grafting, winging, deformity, 
wasting, or  paraspinal muscle spasm.  In addition, there was 
no myofascitis, fibromyalgia, trigger point, deformity, 
wasting, or percussion abnormality.  The dorsal spine was 
described as normal.  The lumbar spine was also described as 
normal.  A report of an X-ray study of the cervical spine 
conducted at this time stated that a mild flexion deformity 
was noted at the level of C4 to C5, which could be related to 
a soft tissue injury.  No significant change was noted from 
the previous study, and the flexion deformity was possibly 
related to positioning.  The report of an X-ray study of the 
dorsal spine stated that there was no definite acute 
fracture, dislocation, or significant degenerative change 
present in the dorsal spine.  The examiner described these 
studies as normal.  The opinion of the examiner was that the 
veteran had no evidence of any cervical or dorsal spine 
orthopedic problem.  There was no muscular, soft tissue, 
neurovascular, or structural abnormality.  The veteran did 
not require any treatment, and there was no sign of any 
dysfunction or abnormality at any level.  

The veteran also underwent a VA neurological examination in 
December 1997.  A history of recurrent neck pain since an 
injury in service was noted.  The pain was sometimes constant 
in that it could be present for 24 hours to several days.  
His pain was present at least three days each week.  The 
veteran had intermittent back pain in the upper dorsal 
region, which occurred one day out of every two weeks.  This 
usually involved the upper dorsal spine.  He would take pain 
medication, which brought some relief.  On examination, all 
muscle groups exhibited normal strength.  Tone and 
coordination were also intact.  The diagnosis was cervical 
and dorsal myofascial syndrome with headache, and no 
neurological deficit.  

VA treatment records dated from December 1997 to June 1998 
are contained in the claims folder.  These records show that 
the veteran underwent physical therapy for his cervical spine 
from December 1997 to May 1998.  He was noted to have 
continued pain of the cervical spine.  

May 1998 and June 1998 VA treatment records indicate that he 
was seen primarily for complaints of left shoulder pain.  He 
described having pain in the right side of his neck that 
radiated to his right shoulder.  

Analysis of the Cervical Spine Disability 

The Board finds that entitlement to an increased evaluation 
for a cervical spine disability is not demonstrated by the 
evidence.  His cervical spine symptomatology must be 
analogous to moderate intervertebral disc syndrome with 
recurrent attacks in order to merit a 20 percent evaluation.  
Although the evidence demonstrates that the veteran continues 
to have complaints of intermittent pain of the cervical spine 
about three days each week that requires occasional pain 
relief medication and exercises for relief, no other 
symptomatology has been demonstrated.  The September 1993 VA 
examination was negative for muscle spasms.  The February 
1995 magnetic resonance imaging study described the bulging 
at C5 to C6 as minimal.  The February 1995 physical therapy 
records state that the veteran rated his intermittent pain as 
only a 3 on a scale of 1 to 10, and March 1995 records show 
that this had been decreased by 85 to 90 percent.  The 
September 1996 VA examination was negative for abnormalities 
and spasms.  The December 1997 VA orthopedic examiner stated 
that there was no evidence of a cervical spine disability, 
and the December 1997 VA neurologic examiner added that there 
was no neurological deficit.  Therefore, the Board believes 
that the veteran's symptomatology cannot be characterized as 
greater than mild, which merits continuation of the 10 
percent evaluation currently in effect.  38 C.F.R. §§ 4.20, 
4.71a, Code 5293.  

Moderate limitation of motion of the cervical spine is 
required to receive a 20 percent evaluation under the rating 
code for limitation of motion.  The September 1993 VA 
examination stated that the veteran's forward flexion was 
limited to 30 degrees, but that the lateral flexion was to 55 
degrees, and extension was 30 degrees.  March 1995 records 
show that after physical therapy was completed, the veteran 
had normal flexion and extension, with lateral flexion to 35 
degrees bilaterally and rotation to 40 to 45 degrees 
actively.  There was 40 degrees of both forward flexion and 
backward extension, 30 degrees of right and lateral flexion 
and 65 degrees of rotation in September 1996.  The December 
1997 VA examiner noted that the veteran could place his chin 
on his chest and extend back to 40 degrees, but summarized 
the examination by stating that there was no evidence of 
cervical disability.  The Board finds that none of these 
measurements represent any greater than slight limitation of 
motion for any of the period in question, which warrants 
continuation of the 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5290.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59 in reaching this decision, but they do not provide a 
basis for an evaluation in excess of 10 percent under either 
of the appropriate rating codes.  The evidence demonstrates 
intermittent pain, but there is no indication that this 
results in disability greater than has already been 
described.  The September 1996 VA examination states that 
there was no objective evidence of pain on range of motion 
testing of the neck.  The December 1997 neurological 
examination found that the veteran had normal strength, 
muscle tone, and coordination.  Therefore, after all the 
relevant evidence and the appropriate rating codes have been 
considered, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
his cervical spine disability.  

Analysis of the Dorsal Spine Disability

The Board finds that entitlement to an increased evaluation 
for a dorsal spine disability is not merited.  This 
disability must be productive of symptomatology that is 
analogous to characteristic pain on motion in order to 
receive a 10 percent evaluation.  The June 1994 and May 1995 
private medical records show that there were multiple pain 
trigger points of the dorsal spine.  However, the record is 
negative for evidence of pain on motion.  The September 1996 
VA examination states that there was no tenderness of the 
dorsal spine.  The December 1997 VA orthopedic examiner 
stated that the dorsal spine was normal, without evidence of 
an orthopedic problem.  The diagnosis of the December 1997 VA 
neurological examination was myofascial syndrome, with no 
neurological deficit.  Therefore, as there is no evidence of 
characteristic pain on motion of the dorsal spine, there is 
no basis for a compensable evaluation.  38 C.F.R. §§ 4.20, 
4.31, 4.71a, Code 5295.  

A 10 percent evaluation is also warranted for moderate 
limitation of motion of the dorsal spine.  However, the 
evidence is negative for any limitation of motion of the 
dorsal spine.  The December 1997 examiner stated that the 
spine was normal, without any evidence of a dorsal spine 
problem, and without evidence of any level of dysfunction or 
abnormality.  Therefore, entitlement to an increased 
evaluation under the rating code for limitation of motion is 
not demonstrated.  38 C.F.R. § 4.71a, Code 5291.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59 in this evaluation, but they do not provide a basis 
for a higher evaluation.  The private medical records from 
June 1994 and May 1995 note pain trigger points of the dorsal 
spine.  However, there is no other evidence of pain, and no 
evidence of increased disability as a result of pain.  The 
December 1997 VA examination stated that the veteran had 
normal strength, muscle tone, and coordination.  After 
consideration of all relevant provisions and evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for his 
dorsal spine disability for the entire period in question.  

Right Shoulder

The record shows that entitlement to service connection for 
intermittent right shoulder pain was established in a 
September 1993 rating decision.  A zero percent rating was 
assigned for this disability, effective from May 1993.  This 
evaluation was confirmed and continued in the January 2000 
rating decision on appeal, and currently remains in effect.  

The rating code does not have a listing for intermittent 
shoulder pain.  Therefore, the veteran's right shoulder 
disability is evaluated by analogy to other impairment of the 
humerus.  38 C.F.R. § 4.31.  Under this rating code, loss of 
the head of the humerus (flail shoulder) is rated as 80 
disabling for the major arm and 70 percent disabling for the 
minor.  Nonunion of the humerus (false flail joint) is 
evaluated as 60 percent disabling for the major arm and 50 
percent for the minor arm.  Fibrous union of the humerus is 
considered 50 percent disabling for the major arm and 40 
percent disabling for the minor.  Recurrent dislocation of 
the scapulohumeral joint characterized by frequent episodes 
and guarding of all arm movements is 30 percent disabling for 
the major arm and 20 percent disabling for the minor.  
Recurrent dislocation with infrequent episodes, and guarding 
of movement only at shoulder level is rated as 20 percent 
disabling for each arm.  Malunion of the humerus with marked 
deformity is rated as 30 disabling for the major arm and 20 
percent disabling for the minor.  Moderate deformity is 
evaluated as 20 disabling for each arm.  38 C.F.R. § 4.71a, 
Code 5202.  A zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  The provisions of 38 C.F.R. §§ 4.40 and 
4.59 concerning additional disability resulting from pain, 
incoordination, excess fatigability, and weakness are also 
for consideration.  

Initially, the Board notes that the normal range of motion of 
the shoulder is 180 degrees of flexion and 180 degrees of 
abduction, with shoulder level at 90 degrees.  There is also 
90 degrees of external and internal rotation.  38 C.F.R. 
§ 4.71, Plate I (1999).

The veteran was afforded a VA orthopedic examination in 
December 1997.  The claims folder was reviewed in conjunction 
with the examination.  He had no current complaints regarding 
his shoulders, and there was no report of night pain, give-
way, instability, apprehension, or other type of complaint.  
On examination, the right shoulder had full active and 
passive range of motion.  There was no instability, no 
rotator cuff damage, wasting, apprehension, or laxity.  There 
was no atrophy, deformity, or subjective complaints.  The 
examiner opined that the veteran did not have any evidence of 
a right shoulder problem or disability of any type.  

The December 1997 VA neurological examination found that all 
muscle groups exhibited normal strength.  Tone and 
coordination were intact.  

VA treatment records from February 1998 indicate that the 
veteran had neck pain that radiated into the right shoulder.  

May 1998 VA treatment records show that the veteran was seen 
for pain of his left shoulder.  On examination, there was 
crepitus of the right shoulder, with a normal range of 
motion.  Muscle strength was normal.  

Treatment records dated June 1998 note that the veteran had 
pain radiating into his right shoulder from his neck.  The 
examiner could feel a click in both shoulders on movement, 
more on the right than the left.  There was no swelling or 
edema.  

November 1998 VA treatment records show that the veteran 
complained of bilateral shoulder problems, right greater than 
left.  He reported deep pain at night, and that he would wake 
up with the shoulders popping.  The veteran indicated he had 
trouble holding heavy objects such as grocery bags with his 
arms hanging.  On examination, external rotation was to 100 
degrees, and internal rotation was to 50 degrees.  The 
assessment was bilateral shoulder disability.  

The veteran underwent an additional VA examination of his 
shoulders in November 1999.  He complained of daily pain in 
both shoulders, more so on the right side.  It was very mild, 
but sometimes increased to a moderate intensity.  The nature 
of the pain was kind of a pinching or sometimes cramping 
style feeling.  The pain became worse after lifting heavy 
objects.  There was no history of surgery, dislocation, 
arthritis or subluxation.  His condition affected his daily 
activities at home but not much at work.  The veteran said 
that his right shoulder really hurt when he stretched it over 
his head.  On examination, the veteran was not in acute 
distress.  The range of motion was normal, with forward 
flexion of 180 degrees, adduction of 180 degrees, and 
external rotation of 90 degrees.  There was no gross 
deformity, no abnormal tenderness of the acromioclavicular 
joint, and minimal pain on motion of the arm.  The 
neurological examination of the upper extremities was normal, 
and an X-ray was unremarkable.  The clinical diagnosis was 
bilateral shoulder rotor cuff degeneration.  

The Board is unable to find that a compensable evaluation is 
merited for the veteran's right shoulder disability.  In 
order to receive the minimum 20 percent evaluation provided 
for under the rating code for other impairment of the 
humerus, the veteran's disability must be productive of 
symptomatology analogous to moderate deformity due to 
malunion, or infrequent episodes of recurrent dislocation of 
the scapulohumeral joint and guarding of movement only at the 
shoulder level.  However, the December 1997 VA examination 
was negative for evidence of a right shoulder disability.  
Subsequent treatment records indicate that the veteran had 
radiation of pain from the neck into the right shoulder and 
shoulder pain at night, and June 1998 and November 1998 
records note popping of the right shoulder.  However, the 
December 1997 VA examination and November 1999 VA examination 
state that there is no deformity of the shoulder.  The 
November 1999 examination adds that there is no history of 
subluxation or dislocation.  The veteran had no abnormal 
tenderness of the acromioclavicular joint, and minimal pain 
on motion of the arm.  Therefore, the preponderance of the 
evidence does not demonstrate symptomatology that is 
analogous to moderate deformity due to malunion, or 
infrequent episodes with guarding due to recurrent 
dislocation, and entitlement to a compensable evaluation is 
not merited.  38 C.F.R. §§ 4.20, 4.31, 4.71a, Code 5202.  

The Board has considered entitlement to a compensable 
evaluation under other provisions, but this is not shown by 
the evidence.  The rating code for limitation of motion of 
the arm has been considered, but the December 1997 and 
November 1998 VA examination each noted normal range of 
motion, and there is no evidence that the range of motion of 
the veteran's arm is limited to shoulder level.  38 C.F.R. 
§ 4.71a, Code 5201.  Furthermore, while the November 1998 
records show popping, there is no evidence of impairment that 
would equate to malunion or nonunion of the clavicle or 
scapula.  38 C.F.R. § 4.71a, Code 5203.  Finally, the 
provisions of 38 C.F.R. §§ 4.40 and 4.59 have been 
considered, but do not provide a basis for an increased 
evaluation.  Although the veteran complains of pain, there is 
no evidence that this results in a reduced range of motion, 
and the pain was described as minimal on motion at the 
November 1999 examination.  This examination also noted that 
the veteran's shoulder did not affect his activities at work.  
Finally, the December 1997 VA neurological evaluation found 
that the veteran had normal strength, tone, and coordination.  
Therefore, entitlement to a higher rating is not warranted.  

Eczema of the Hands

Entitlement to service connection for a history of eczema of 
the hands was established in September 1993.  A zero percent 
evaluation was assigned for this disability, effective from 
May 1993.  

The veteran's disability is evaluated under the rating code 
for eczema.  Eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or that 
is exceptionally repugnant is evaluated as 50 percent 
disabling.  When there is exudation or itching constant, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation is merited.  For exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent rating is warranted.  A zero percent rating is 
assigned for slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  38 C.F.R. 
§ 4.118, Code 7806.  

Private medical records dated June 1994 contain a diagnosis 
of eczema.  The location of the eczema was not noted.

At the May 1995 hearing, the veteran testified that he did 
not notice any eczema of the hands unless he worked outside.  
Then, the skin around the nails would become dry, and peel to 
the middle of the fingers.  See Transcript. 

The veteran was afforded a VA examination of the skin in 
September 1996.  He had a history of developing eczema of the 
hands during service.  His job in service was a cook, which 
required him to wash his hands very frequently.  It was 
believed that this may have aggravated or even initiated the 
problem.  The eczema had not been as intense after discharge 
from service, but he still had occasional peeling of the skin 
and itching of the hands.  On examination, there was no 
eczema of the hands currently present.  The hands were moist.  
The diagnosis was hyperhidrosis of the palm and hand 
dermatitis by history.  

An additional VA examination of the skin was conducted in 
December 1997.  However, this examination was concerned with 
the face and scalp.  The presence of eczema of the hands was 
not noted.  Color slides obtained at this examination are 
contained in the claims folder, but the views obtained were 
of the veteran's face and scalp.  The diagnosis was 
seborrheic dermatitis of the face and scalp.

The Board finds that entitlement to a compensable evaluation 
for the veteran's eczema of the hands has not been 
demonstrated.  The September 1996 VA examination found that 
there was no current eczema of the hands.  The December 1997 
VA examination also failed to note eczema of the hands.  
Various VA treatment records have been obtained, including 
records for the period from December 1997 to June 1998, but 
these do not indicate any flare-ups of eczema of the hands.  
In May 1995, the veteran testified that he did not usually 
notice any eczema of his hands unless he was working outside, 
in which case he would have some dryness and peeling.  These 
symptoms do not equate to the exfoliation, exudation, or 
itching of an exposed or extensive area required for a 10 
percent evaluation.  Therefore, the preponderance of the 
evidence is against entitlement to a higher evaluation for 
eczema of the hands.  38 C.F.R. § 4.118, Code 7806.  


ORDER

Entitlement to service connection for seborrheic dermatitis 
of the face and scalp is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
cervical spine disability is denied. 

Entitlement to a compensable evaluation for a dorsal spine 
disability is denied.  

Entitlement to a compensable evaluation for a right shoulder 
disability is denied. 

Entitlement to a compensable evaluation for eczema of the 
hands is denied.  


REMAND

The veteran contends that he has developed a chronic left 
shoulder disability as a result of active service.  He notes 
that he received treatment for left shoulder pain on several 
occasions during active service, and he argues that his 
current left shoulder pain represents a chronic disability 
that was incurred during active service.  

The service medical records from August 1990 show that the 
veteran had muscle spasm in the lower back.  His left 
shoulder had also become achy, as well as his left arm and 
leg.  In February 1991, the veteran was seen for neck pain 
with radiation to the left shoulder area.  February 1993 
records show that the veteran was seen for left shoulder pain 
on three occasions.  

The May 1997 remand requested that the veteran be afforded a 
VA orthopedic examination in order to determine the nature 
and etiology of his claimed left shoulder disability.  After 
completion of the examination and a review of the medical 
records, the examiner was to offer an opinion as to whether 
it was as likely as not that the veteran's current left 
shoulder disability was related to the left shoulder 
complaints for which he had been treated during service.  

In response to the May 1997 remand, the veteran was afforded 
a VA examination of the spine on December 1997.  The claims 
folder was available for review.  He had no complaints 
regarding his shoulders at that time.  The examination noted 
that the rotator cuff was normal.  Following examination, the 
orthopedic opinion stated that the veteran did not have 
evidence of any left shoulder problem.  The examiner added 
that there was no evidence of any disability of any kind.  
The veteran did not need any treatment, was not disabled, and 
displayed no signs of dysfunction or abnormality at any 
level.  The December 1997 examiner did not offer the 
requested opinion regarding the relationship between the 
veteran's current left shoulder disability and the left 
shoulder complaints for which he was treated during service, 
presumably because the examiner did not find a current left 
shoulder disability.  

However, subsequent VA records have included diagnoses of a 
left shoulder disability.  May 1998 records contain an 
impression of arthralgia of the left shoulder.  An additional 
VA orthopedic examination conducted in November 1999 reached 
a clinical diagnosis of rotor cuff degeneration of the 
bilateral shoulders.  However, the examiners did not express 
an opinion as to the possibility of a relationship between 
this disability and the left shoulder pain for which the 
veteran was treated during service.  Therefore, given that 
there is a discrepancy between the findings of the December 
1997 VA examination and the November 1999 VA examination, and 
given that the opinion regarding the possibility of a 
relationship between the veteran's current left shoulder 
disability and his left shoulder complaints during active 
service requested by the May 1997 remand has not been 
provided, the Board believes that an additional VA 
examination to correlate these findings and to obtain the 
requested opinion would be useful in reaching a decision in 
this matter.  

The VA has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Floyd D. Spence National Defense Authorization Act 
for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a)).  Therefore, in order to 
assist the veteran in the development of his claim, this 
issue is REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a left 
shoulder disability since June 1998.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of a left shoulder 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After the completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions: 1) Does the veteran 
currently have a left shoulder 
disability?  If so, what is the diagnosis 
of this disability? 2) If the veteran is 
found to have a current left shoulder 
disability, is it as likely as not that 
the current left shoulder disability is 
related to the left shoulder pain for 
which the veteran was treated during 
active service?  3) If the answer to the 
first two questions is in the 
affirmative, what are some possible 
explanations as to why this disability 
was not noted on the December 1997 VA 
examination?  The reasons and bases for 
all opinions should be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 



